Supreme Court of Kentucky
                                 2019-SC-000321-DG


L. H., A CHILD UNDER EIGHTEEN                                        APPELLANT



                 ON REVIEW FROM COURT OF APPEALS
V.                    CASE NO. 2016-CA-001551-DG
             HOPKINS CIRCUIT COURT NOS. 16-J-00049-004,
        16-XX-00002, 16-XX-00003, 16-XX-00004, AND 16-XX-00005



COMMONWEALTH OF KENTUCKY                                              APPELLEE


                                      ORDER


      Upon review, the Court has determined the Appellant, L.H., was

committed to the Department of Juvenile Justice under the convictions

currently on appeal on April 18, 2016, which commitment terminated on April

18, 2017, under the terms of the commitment order, and no later than October

18, 2017, by operation of KRS 635.060(4)(b)(2). Thus, this Court issues a show

cause ORDER as to why this appeal should not be dismissed as moot. Both

parties have 20 days from the date of entry of this order to file a supplemental

brief on this issue not to exceed 10 pages.

      All sitting. All concur.

      ENTERED: August 20, 2020.

                                        _______________________________________
                                        CHIEF JUSTICE